Plaintiff in error was tried and convicted at the April, 1911, term of the county court of Love county on a charge of selling intoxicating liquor, and his punishment fixed at a fine of fifty dollars and confinement in the county jail for a period of thirty days. The appeal was filed in this court on the 17th day of July, 1911. No briefs have been filed and no appearance made for oral argument. The Attorney General has interposed a motion to affirm for want of prosecution under rule 4. The motion is sustained, and the judgment of the trial court affirmed.